                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


ESTATE OF JOSEPH LAVERNE
STURDIVANT, et al.                                                       PLAINTIFFS

v.                                        CIVIL ACTION NO. 5:19-CV-22-KS-MTP

VICTOR SMITH                                                            DEFENDANT



                         MEMORANDUM OPINION AND ORDER

       For the reasons provided below, the Court denies Defendant’s Motion to

Dismiss [30].

                                   I. BACKGROUND

       The Court discussed the background of this case in its Memorandum Opinion

and Orders [13] [14] of July 17 and August 28, 2019. This is the second lawsuit arising

from the death of Joey Sturdivant, a pretrial detainee in the Adams County Jail.

Plaintiffs allege that Defendant, a correctional officer, violated Sturdivant’s rights by

failing to provide necessary medical care, failing to prevent his suicide, and failing to

protect him from other inmates. Defendant filed a Motion to Dismiss [30] Plaintiffs’

Section 1983 claims arising from his alleged failure to provide medical care and

failure to prevent Sturdivant’s suicide. Plaintiffs did not respond to the motion, and

it is ripe for review.

                              II. STANDARD OF REVIEW

       The Court will construe Defendant’s Motion to Dismiss [30] as a motion for
judgment on the pleadings under Rule 12(c), which is subject to the same standard of

review as a motion under Rule 12(b)(6). Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th

Cir. 2008). To survive a motion to dismiss under Rule 12(b)(6), the “complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Great Lakes Dredge & Dock Co. LLC v. La. State, 624 F.3d 201,

210 (5th Cir. 2010). “To be plausible, the complaint’s factual allegations must be

enough to raise a right to relief above the speculative level.” Id. (punctuation omitted).

The Court must “accept all well-pleaded facts as true and construe the complaint in

the light most favorable to the plaintiff.” Id. But the Court will not accept as true

“conclusory allegations, unwarranted factual inferences, or legal conclusions.” Id.

Likewise, “a formulaic recitation of the elements of a cause of action will not do.”

PSKS, Inc. v. Leegin Creative Leather Prods., Inc., 615 F.3d 412, 417 (5th Cir. 2010)

(punctuation omitted). “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

                                    III. DISCUSSION

      Defendant argues that Plaintiffs’ Section 1983 claims for failure to provide

medical care and failure to prevent Sturdivant’s suicide are barred by the applicable

statute of limitations. “A statute of limitations may support dismissal under Rule

12(b)(6) where it is evident from the plaintiff’s pleadings that the action is barred and

the pleadings fail to raise some basis for tolling or the like.” Jones v. Alcoa, Inc., 339

F.3d 359, 366 (5th Cir. 2003).
      “The statute of limitations for Section 1983 claims is the forum state’s

personal-injury limitations period . . . .” Smith v. Reg’l Transit Auth., 827 F.3d 412,

421 (5th Cir. 2016); see also Walker v. Epps, 550 F.3d 407, 415 (5th Cir. 2008).

Therefore, Section 1983 claims must be filed “within three (3) years next after the

cause of such action accrued, and not after.” MISS. CODE ANN. § 15-1-49. A Section

1983 claim accrues “when the plaintiff knows or has reason to know of the injury

which is the basis of the action.” Smith, 827 F.3d 421. Therefore, “the limitations

period begins when the plaintiff is in possession of the critical facts that he has been

hurt and who has inflicted the injury.” Id.

      Defendant asserts that Plaintiffs’ claims accrued on March 17, 2016 – the day

that Sturdivant died. However, Defendant did not provide any substantial argument

in support of this assertion or cite to the allegations in the Amended Complaint to

support it. Likewise, Defendant did not provide any argument as to whether the

Amended Complain relates back to the initial Complaint, or as to whether the statute

of limitations was tolled during the pendency of the previous lawsuit. The Court does

not suggest any particular answer to these questions. Rather, the Court poses them

to illustrate that the question of whether Plaintiffs’ causes of action are barred cannot

be answered by merely referring to the date of Sturdivant’s death. In the absence of

more thorough argument, the Court declines to dismiss Plaintiffs’ claims.

                                   IV. CONCLUSION

      The Court denies Defendant’s Motion to Dismiss [30]. Defendant has not

demonstrated that it is “evident from the plaintiff’s pleadings,” Jones, 339 F.3d at
366, that Plaintiffs came into “possession of the critical facts that [Sturdivant had]

been hurt and who . . . inflicted the injury,” Smith, 827 F.3d 421, on March 17, 2016,

the day Sturdivant died.

      SO ORDERED AND ADJUDGED this 6th day of April, 2020.

                                                    /s/Keith Starrett
                                                             KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE
